                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JACQUELINE RICHARDSON                                                                 PLAINTIFF

v.                                Case No. 4:19-cv-00469 KGB

CITY OF HIGGINSON, et al.                                                         DEFENDANTS

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 14).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear its own costs and fees.

       It is so ordered this 6th day of March, 2020.


                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
